DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species III: Figs. 11-15 in the reply filed on 02/03/22 is acknowledged.  The traversal is on the ground(s) that “the species are connected such that each is searchable without substantial undue burden on the Examiner.”  This is not found persuasive because Applicant’s assertion is unfounded.  The species may have common elements; however, they are not obvious variant of each other based on current record. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: reference sign “63” in para. [0035] has been used to designate both “an inner perimeter” and “a bottom face.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0263405 (hereinafter Smith).
Regarding claim 1, Smith discloses a float base (Figs. 11-21) comprising a first base member (433), the first base member further comprising an outer perimeter (about 441 and 442), wherein the outer perimeter further comprises at least one retention tab (441, 442); an inner perimeter (about 433 in Fig. 11, defined by inner wall 436), wherein the inner perimeter further includes at least one positioning tab (defined by the recess in 436 of 403 that received 466); a bottom face (in contact with 406), and a disk-like portion (see Fig. 12), wherein the disk-like portion extends within the confines between the outer perimeter and the inner perimeter; and at least one radial opening (435) disposed within the disk-like portion; and a second base member (406), wherein the second base member further comprises a top surface, wherein the top surface is placed adjacent the bottom face of the first base member (see Fig. 11); a disk-like portion (see Fig. 19), wherein the disk-like portion includes at least one water flow adjustment arc (461) and at least one positioning arc (defined by 463).
	Regarding claim 2, the float base of claim 1, wherein the first and second base members are retained in position via retention tabs disposed within the float base (see Fig. 11).
	Regarding claim 3, the float base of claim 2, wherein the second base member is rotatable with respect to the first base member when the second base member is engaged with the first base member (see para. [0063]).
	Regarding claim 4, the float base of claim 3, wherein the at least one positioning arc comprises a plurality of ridges (462, 464) that allow selective positioning of the second base member.
	Regarding claim 5, the float base member of claim 4, further comprising at least one tab (438) that engages the plurality of ridges (462, 464) of the at least one positioning arc.
	Regarding claim 6, the float base of claim 2, wherein the at least one water flow adjustment arc of the second base member are sized and positioned to overlay the at least one radial opening of the first base member (see para. [0063]).
	Regarding claim 18, Smith discloses a float base (Figs. 11-21) comprising a first base member (433), the first base member further comprising an outer perimeter (about 441 and 442), wherein the outer perimeter further comprises at least one retention tab (441, 442); an inner perimeter (about 433 in Fig. 11, defined by inner wall 436), wherein the inner perimeter further includes at least one positioning tab (defined by the recess in 436 of 403 that received 466); a bottom face (in contact with 406), and a disk-like portion (see Fig. 12), wherein the disk-like portion extends within the confines between the outer perimeter and the inner perimeter; and at least one opening (435) disposed within the disk-like portion; and a second base member (406), wherein the second base member further comprises a top surface, wherein the top surface is placed adjacent the bottom face of the first base member (see Fig. 11); a disk-like portion (see Fig. 19), wherein the disk-like portion includes apertures (461) to adjust the flow capacity through the first base member.
	Regarding claim 19, Smith discloses a gravity-operated flush toilet assembly, comprising a water tank (12); an open float (see Fig. 11) comprising an inner sleeve (436) and a float vent slot (434) in the inner sleeve; a float wall (430) comprising a bottom (431) and a void (about where 433 is located) disposed at the bottom; and a float base (433, 406) that fills the void in the float wall, the float base (Figs. 11-21) comprising a first base member (433), the first base member further comprising an outer perimeter (about 441 and 442), wherein the outer perimeter further comprises at least one retention tab (441, 442); an inner perimeter (about 433 in Fig. 11, defined by inner wall 436), wherein the inner perimeter further includes at least one positioning tab (defined by the recess in 436 of 403 that received 466); a bottom face (in contact with 406), and a disk-like portion (see Fig. 12), wherein the disk-like portion extends within the confines between the outer perimeter and the inner perimeter; and at least one radial opening (435) disposed within the disk-like portion; and a second base member (406), wherein the second base member further comprises a top surface, wherein the top surface is placed adjacent the bottom face of the first base member (see Fig. 11); a disk-like portion (see Fig. 19), wherein the disk-like portion includes at least one radial opening (461) and an arcuate slot (463).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fernstrum, Jr. teaches a float base with first and second base members that are removably connect to a float body which is a feature of the instant invention not being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754